 



Exhibit 10.45

COMMERCIAL TERM PROMISSORY NOTE

$  12,104,000.00   January 11, 2005               

     FOR VALUE RECEIVED, Smith & Wesson Corp., a Delaware corporation, having a
principal place of business at 2100 Roosevelt Avenue, Springfield, Massachusetts
(the “Borrower”), promises to pay to the order, of Banknorth, N.A., a national
banking association (“Lender”), having a usual place of business at 1441 Main
Street, Springfield, Massachusetts, or at such other place as Lender may
designate in writing, the principal sum of Twelve Million One Hundred Four
Thousand and 00/100 Dollars ($12,104,000.00) plus interest from the date hereof,
all as hereinafter set forth.

INTEREST

     Interest from the date hereof upon the unpaid principal balance from time
to time outstanding shall accrue at a fixed rate of six and twenty-three one
hundredths percent (6.23%) per annum. Interest shall be calculated on the basis
of actual days elapsed and a 360-day year.

REPAYMENT

     Principal and interest due Lender hereunder shall be repaid as follows:

A. Commencing one (1) month from the date hereof and thereafter on the same day
of each succeeding month for a period of eighty four (84) months (and based upon
an amortization period of seven (7) years), equal monthly payments of principal
and interest in the amount of One Hundred Seventy Eight Thousand Six Hundred
Seventy and 83/100 Dollars ($178,670.83; and

B. Any remaining unpaid principal, and all accrued interest thereon, shall be
due and payable IN FULL seven (7) years from the date hereof;

     This Note is entered into pursuant to a Loan and Security Agreement of even
date herewith (the “Loan Agreement”). Capitalized terms not defined herein shall
have the meanings given in the Loan Agreement. Subject to the terms and
conditions contained in the Loan Agreement, this Note shall be repaid in
accordance with the terms and conditions of the Loan Agreement. Any payments
received by Lender with respect to this Note prior to demand, acceleration or
maturity shall be applied first to any costs, expenses or charges due Lender
from Borrower, second to any unpaid accrued interest hereunder, and third to the
unpaid principal hereunder. Any payments received after demand, acceleration or
maturity shall be applied in such a manner as Lender shall determine.

     If any payment required hereunder is more than ten (10) days past due, (in
addition to interest accruing hereunder) a late charge of six (6%) percent of
the overdue payment shall be charged to Borrower and be immediately due and
payable to Lender. Any payment having a due date falling

1



--------------------------------------------------------------------------------



 



upon a Saturday, Sunday, or legal holiday shall be due and payable on the next
business day for which Lender is open for business, and interest shall continue
to accrue during the extended period.

     If any payment received by Lender with respect to this Note shall be deemed
by a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under federal or state law, or otherwise due any party
other than Lender, then the obligation for which the payment was made shall not
be discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding Lender’s return to Borrower or any other party of the original
of this Note or other instrument evidencing the obligation for which payment was
made.

     The following described property from Borrower, in addition to all other
collateral now or hereafter provided by Borrower, or by any guarantor or
endorser hereof, to Lender, shall secure this Note and all other present and
future obligations of Borrower to Lender: First security interest in all
personal property and chose-in-action (except as described in Section 11.00 of
the Loan Agreement), as well as real estate mortgages on property located at
2100 Roosevelt Avenue, Springfield, Massachusetts; 299 Page Boulevard,
Springfield, Massachusetts; and 19 Aviation Drive, Houlton, Maine.

     Any and all deposits or other sums at any time credited by, or due to
Borrower or any endorser or guarantor hereof from, Lender or any of its banking
or lending affiliates or any loan participant under any loan arrangement between
Lender and Borrower, and any cash, instruments, securities or other property of
Borrower, and of any endorser or guarantor hereof, now or hereafter in the
possession of Lender, or any of its banking or lending affiliates or any loan
participant under any loan arrangement between Lender and Borrower, whether for
safekeeping or otherwise, shall at all times constitute security (and hereby
remain subject to a pledge and grant of a security interest by Borrower and/or
any guarantor or endorser hereof) for the payment of this Note and all other
obligations, whether now existing or hereafter arising, of Borrower to Lender
and may be applied or set off against such Note or other obligations at any
time, whether or not then due.

     This Note shall be in default, and all unpaid principal, interest, and
other amounts due hereunder, shall, at Lender’s option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
one or more of the Events of Default as specified in the Loan Agreement. Default
upon this Note shall also operate as a default upon all other Obligations of
Borrower to Lender.

     Upon and during the continuance of an Event of Default hereunder, interest
upon the principal balance hereof, and to the extent permitted by law, on any
accrued but unpaid interest hereon, shall, at Lender’s option, accrue at the
Default Rate.

     Borrower, and each endorser and guarantor hereof, hereby waives
presentment, demand, notice and protest and also waives any delay on the part of
the holder hereof. Each also assents to (i) any extension, or other indulgence
(including, without limitation, any release or substitution of collateral or of
any direct or indirect obligor) permitted by Lender with respect to this Note
and/or any collateral given to secure this Note and (ii) any extension or other
indulgence, as described

2



--------------------------------------------------------------------------------



 



above, with respect to any other obligation or any collateral given to secure
such other obligation of Borrower or any endorser or guarantor to Lender. A
discharge or release of any party directly or indirectly liable hereon shall not
discharge or otherwise affect the liability of any other party directly or
indirectly liable hereon.

     No indulgence, delay, or omission by Lender in exercising or enforcing any
of its rights or remedies hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion. No waiver of any default hereunder shall
operate as a waiver of any other default hereunder, nor as a continuing waiver.
No waiver of a default or of any other right or remedy hereunder, nor any
modification of any provision of this Note, shall be enforceable unless it is in
writing signed by the party against whom the waiver or modification is to be
enforced. All of Lender’s rights and remedies hereunder and under any other
related loan documents shall be cumulative and may be exercised singularly or
concurrently, at Lender’s sole and exclusive discretion.

     It is not intended under this Note to charge interest at a rate exceeding
the maximum rate of interest permitted to be charged under applicable law, but
if interest exceeding said maximum rate should be paid hereunder, the excess
shall, at Lender’s option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
Borrower.

     Borrower, and each endorser and guarantor hereof, jointly and severally
agree to pay on demand all costs and expenses, including, but not limited to,
reasonable attorneys’ fees, incurred by Lender in connection with the protection
and/or enforcement of any of Lender’s rights or remedies against Borrower or any
such endorser or guarantor (whether or not any suit has been instituted by or
against Lender).

     This Note shall be binding upon Borrower and each endorser and guarantor
hereof and upon their respective heirs, successors, and representatives, and
shall inure to the benefit of Lender and its successors, endorsees and assigns.

     The liabilities of the Borrower (and each co-maker, if any), and any
endorser or guarantor hereof, are joint and several. Each reference in this Note
to the Borrower, any endorser and any guarantor, is to such maker, co-maker (if
any), endorser and guarantor, individually, as well as collectively. No party
obligated on account of this Note may seek contribution from any other party
also obligated unless and until all obligations to Lender of the party to whom
contribution is sought have been satisfied in full. Each reference to Lender
herein is to the named payee hereto or any subsequent holder hereof, and their
respective successors, endorsees and assigns.

     Borrower represents to Lender that the proceeds of this Note will not be
used for personal, family or household purposes and that this loan is strictly a
commercial transaction.

     BORROWER, AND EACH ENDORSER AND GUARANTOR HEREOF, HEREBY EXPRESSLY WAIVE
ALL RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF
ANY DISPUTE RELATING, DIRECTLY OR

3



--------------------------------------------------------------------------------



 



INDIRECTLY, TO THIS NOTE AND/OR OTHER LOAN DOCUMENTS (IF ANY) EXECUTED IN
CONNECTION HEREWITH AND ALSO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS (AND THE FEDERAL COURTS SITUATED THEREIN) WITH
RESPECT TO ALL CLAIMS CONCERNING THIS NOTE AND/OR ANY COLLATERAL SECURING THEIR
RESPECTIVE LIABILITIES TO LENDER.

     This Note shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws, and shall
take effect as a sealed instrument.

     Signed under seal as of the day and year first above written.

         
 
  SMITH & WESSON CORP.  
 
       
 
       
/s/ Peter Marcil
  BY: /s/ John A. Kelly  
 
       
Witness
  Its duly authorized  

4